                 Case:
AO 106 (Rev. 04/10)       1:20-mj-00465-KLL
                    Application for a Search Warrant      Doc #: 1 Filed: 06/25/20 Page: 1 of 5 PAGEID #: 1


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Southern District of Ohio

             In the Matter of the Search of                                  )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)
                                                                             )           Case No.         1:20-mj-465
 Priority Mail Express, Label Number EJ 384 042 884 US, addressed            )
to Donovan Brown, 6011 Red Bank Rd., Cincinnati, Ohio 45213, with            )
  a return address of Vasquez, 23791 Vialrana, Valencia CA 91355.
                                                                             )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
   Priority Mail Express, Label Number EJ 384 042 884 US, addressed to Donovan Brown, 6011 Red Bank Rd., Cincinnati, Ohio 45213, with a return address of
                                                       Vasquez, 23791 Vialrana, Valencia CA 91355.

located in the             Southern               District of                    Ohio                     , there is now concealed (identify the
person or describe the property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title
21, United States Code, Section 841(a)(1).

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                     property designed for use, intended for use, or used in committing a crime;
                     a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of: Title 21
        Code Section                                                              Offense Description
21 U.S.C. 841 (a) (1)                            Possession with intent to distribute a controlled substance


          The application is based on these facts:
See attached affidavit of U.S. Postal Inspector Jason R. Roth

                Continued on the attached sheet.
                Delayed notice          days (give exact ending date if more than 30 days:                                            ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                         Applicant’s signature

                                                                                             Jason R. Roth, U.S. Postal Inspector
                                                                                                         Printed name and title

Sworn to before me and signed in my presence.
   (via FaceTime)

Date:    Jun 25, 2020
                                                                                                            Judge’s signature
                                                                                                       Karen L. Litkovitz
City and state: Cincinnati, Ohio
                                                                                                 United States Magistrate Judge
                                                                                                         Printed name and title
     Case: 1:20-mj-00465-KLL Doc #: 1 Filed: 06/25/20 Page: 2 of 5 PAGEID #: 2




                                         AFFIDAVIT

      I, Jason R. Roth, having been duly sworn, depose and state:

1.    I am a United States Postal Inspector, having been so employed since February 23, 2013.
      I am presently assigned to the Cincinnati Field Office, Pittsburgh Division of the United
      States Postal Inspection Service (“USPIS”) with investigative responsibility for
      southwest Ohio and northern Kentucky. Part of my investigative responsibility involves
      the use of the United States Mail in the illegal transporting of narcotics and other
      dangerous controlled substances and financial proceeds relating thereto.

2.    I completed United States Postal Inspection Service Basic Training in May 2013. The
      training involved narcotic investigation techniques, chemical field tests and training in
      the detection and identification of controlled substances being transported in the United
      States Mail. In addition to this formal training, I have worked since May 2013 with
      various federal, state and local law enforcement agencies in the investigation of the
      transportation of illegal drugs and their identification.

3.    This Affidavit is made in support of a search warrant for the following property, namely
      the packages associated with the following United States Postal Service (“USPS”)
      Priority Mail Express, Label Number:

             a.      EJ 384 042 884 US (the “Subject Package”)

      This Affidavit is made in support of a warrant to search the Subject Package for
      evidence of a crime as well as contraband, fruits of a crime or other items illegally
      possessed in relation to the following offense:

      a.     Possession with Intent to Distribute Controlled Substances, in violation of Title
             21, United States Code, § 841.

      Because this Affidavit is submitted in support of the application of the United States to
      search the Subject Package, it does not include every fact known concerning this
      investigation. I have set forth facts and circumstances that I have relied upon to establish
      probable cause to justify the issuance of a warrant to search the Subject Package. The
      Subject Package is currently being held at the USPIS Cincinnati Field Office.

4.    Based on my training and experience, I have become aware that drug traffickers
      frequently use Priority Mail Express and/or Priority Mail, services offered by the USPS,
      to transport narcotics and other dangerous controlled substances. As a result of
      investigations and successful controlled substance prosecutions where Priority Mail
      Express and/or Priority Mail were used, I have learned of certain characteristics
      indicative of other Priority Mail Express and/or Priority Mail items previously identified
      as containing narcotics or other dangerous controlled substances. Some of these
      characteristics include (but are not necessarily limited to or used on every occasion):
      false or non-existent return address, addressee is not known to receive mail at the listed
     Case: 1:20-mj-00465-KLL Doc #: 1 Filed: 06/25/20 Page: 3 of 5 PAGEID #: 3




      delivery address, the package is heavily taped, the package is mailed from a known drug
      source location, labeling information contains misspellings, the label contains an illegible
      waiver signature, unusual odors emanating from the package, and the listed address is
      located in an area of known or suspected drug activity.

5.    On or about June 25, 2020, I identified and intercepted the Subject Package from the
      Cincinnati Processing and Distribution Center.

      The Subject Package is further described as:

             Priority Mail Express, Label Number: EJ 384 042 884 US
             Weighing approximately 9 pounds and 13 ounces in large brown box. Postage
             paid for was $122.00.

             Sender:        Vasquez
                            23791 Vialrana
                            Valencia CA 91355

             Addressee:     Donovan Brown
                            6011 Red Bank Rd.
                            Cincinnati, Ohio 45213


6.    I observed the Subject Package and reviewed USPS tracking information, which
      indicated that the Subject Package was mailed from the Santa Clarita Post Office, Santa
      Clarita, CA 91355. I am aware through training and experience that southern California is
      a known drug source location and Cincinnati, Ohio is a known drug trafficking location.

7.    I searched the CLEAR database for the listed return address of the Subject Package:
      Vasquez, 23791 Vialrana, Valencia CA 91355. CLEAR is a public record data
      investigative platform available exclusively to law enforcement and other government
      investigators about people and businesses. The information obtained from the system
      indicated there is no individual or entity named “Vasquez” currently associated with that
      address.

8.    I searched the CLEAR database for the listed addressee of the Subject Package:
      Donovan Brown, 6011 Red Bank Rd., Cincinnati, Ohio 45213. The information obtained
      from the system indicated the last time Donovan Brown was associated with that address
      was January 2020.

9.    On or about June 25, 2020, I arranged for Officer Corey Bonner, Cincinnati Police
      Department, to utilize a narcotics canine to check the Subject Package. Officer Bonner
      and his canine “Bronco” are a currently certified narcotics team. The team is certified by
      the Ohio Peace Officer Training Commission and the Ohio Office of the Attorney
      General. Officer Bonner reports that “Bronco” passed all of his examinations and has
      successfully located hidden drugs in the past and therefore I consider “Bronco” to be



                                               2
      Case: 1:20-mj-00465-KLL Doc #: 1 Filed: 06/25/20 Page: 4 of 5 PAGEID #: 4




       reliable. I met Officer Bonner at the USPIS Cincinnati Field Office, where the Subject
       Package was placed in an office among several other similar packages and presented to
       narcotic canine, “Bronco,” who alerted positively to the presence or odor of a controlled
       substance upon the Subject Package. Attached herewith, and incorporated by reference,
       is a photocopy of the narcotic canine handler's record of examination.

10.    Based upon my experience and training, this information, along with the positive alert of
       narcotic canine “Bronco,” is indicative of the Subject Package containing narcotics or
       proceeds relating thereof.

11.    Based upon the information contained in this Affidavit, I believe that there is probable
       cause to believe that the Subject Package will contain evidence and/or contraband, fruits
       of crime, or other items illegally possessed. Therefore, a search warrant to open the
       Subject Package is requested.


                                            Further, your Affiant sayeth naught.


                                            ________________________
                                            Jason R. Roth
                                            U.S. Postal Inspector



Subscribed and sworn to and before me this _______
                                            25     day of June, 2020



_________________________________
Karen L. Litkovitz
United States Magistrate Judge




                                               3
Case: 1:20-mj-00465-KLL Doc #: 1 Filed: 06/25/20 Page: 5 of 5 PAGEID #: 5
